Citation Nr: 1410500	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-49 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.  

2.  Entitlement to service connection for major depressive disorder, to include as secondary to his service-connected right inguinal hernia repair.  

3.  Entitlement to a compensable rating for right inguinal hernia repair.  

4.  Entitlement to a rating in excess of 10 percent for scar, right inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 5, 1978 to May 18, 1978, with subsequent periods of Army National Guard and Reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and March 2011 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in an October 2013 video conference hearing; a transcript of the hearing is associated with the claims file.  In December 2013, the Veteran submitted additional evidence with a waiver of RO consideration.  


FINDINGS OF FACT

1.  A chronic disability of either foot was not manifested in service; arthritis of the feet was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral foot disability is related to an event, injury, or disease in service.  

2.  The Veteran's major depressive disorder was not manifested in service or for years thereafter, nor was it caused or aggravated by his service-connected hernia.  
3.  Throughout the appeal period, the Veteran's right inguinal hernia is not shown to have recurred.  

4.  Throughout the appeal period, the Veteran had one painful residual scar related to his right inguinal hernia repair.  


CONCLUSIONS OF LAW

1.  Service connection for a bilateral foot disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  Service connection for major depressive disorder is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  

3.  The criteria for a compensable rating for right inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code (Code) 7338 ( 2013).  

4.  The criteria for a rating in excess of 10 percent for residual scar right inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Code 7804 ( 2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the service connection claims, the VCAA duty to notify was satisfied by way of February 2009 and August 2010 letters.  The letters were sent prior to the initial RO decisions in the matters.  The letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the appellant's claim.  The letters also provided notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

In a claim for increase, the VCAA requirement is notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Regarding the increased rating claims, the appellant was advised of VA's duties to notify and assist in the development of his claim.  An August 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided notice of the types of evidence necessary to establish a disability rating and effective date.  Dingess/Hartman, 19 Vet. App. at 490-91.  A November 2012 statement of the case readjudicated the matter after additional development was completed.  The Veteran has not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment and personnel records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA treatment records, private treatment records and lay statements have been obtained.  In this regard, the Board notes that at the October 2013 hearing, the Veteran and his attorney notified the Board that he had been awarded Social Security Administration (SSA) benefits in November 2012, but that such were due to a head injury.  He has not indicated, and the record does not otherwise suggest, that he receives SSA disability benefits for a foot, psychiatric, or hernia disability.  Accordingly, VA does not have an obligation to obtain any SSA records with respect to his appeal.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (noting that the duty to assist includes obtaining relevant records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim).  The Veteran had VA examination in October 2010 for his increased rating claim.  For reasons discussed below, the Board finds that the examination is adequate for the purpose of deciding the increased rating claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, neither the Veteran nor his attorney have claimed that his service-connected disability has increased in severity since the October 2010 VA examination, so as warrant another examination.  

The Board acknowledges that the Veteran was not provided with examinations regarding his service connection claims.  However, the Board finds that VA's duty to provide the Veteran with an examination for these claims has not been triggered.  Specifically, the Veteran alleges that his depression is due to his service-connected hernia and his bilateral foot disability to service, but there is no competent probative evidence that any claimed disability may be related to service or to his service-connected hernia.  The only evidence supporting the contention is the Veteran's conclusory, generalized statement.  See McLendon v. Nicholsonl, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits); see also 38 C.F.R. § 3.159(c)(4)(i).  

The appellant was also afforded a hearing before a Veterans Law Judge (VLJ) at which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ identified the issues and asked specific questions directed at identifying whether there was evidence that would help substantiate the claims and specifically sought to identify any pertinent evidence not currently associated with the claims file.  In addition, the appellant and his attorney presented testimony as to the Veteran's theory of entitlement to the benefits sought.  Accordingly, he is not shown to be prejudiced on this basis.  Finally, neither the appellant nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that no further action pursuant to Bryant is necessary and the Veteran is not prejudiced by a decision at this time.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, the Board may proceed to a decision on the merits.  


B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in VA's electronic data storage system with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Bilateral Foot Disability

The Veteran's service treatment records are silent for complaints, findings, treatment, or diagnosis pertaining to a disability of either foot.  On April 1978 Report of Medical Examination, the Veteran's feet were normal on clinical evaluation.  

Post-service evidence includes September 1981, May 1986 and October 1990 Reports of Medical Examination that found the Veteran's feet were normal on clinical evaluation.  

In a January 2006 DD Form 2807-1, it was noted that the Veteran's medical problems included his feet, indicating that he had a problem with his boots in basic training; there were no current problems.  

The instant claim for service connection for a bilateral foot disability was filed in January 2009.  

In February 2009 correspondence, the Veteran stated that he was issued a pair of boots that were too narrow.  He further stated that he informed his drill sergeant but he was told to break them in.  

VA treatment records include an April 2009 report that included a diagnosis of bunions/hallux valgus.  A July 2009 report included a problem list that noted bunions, hallux valgus.  In November 2009, the Veteran underwent a left bunionectomy.  And in March 2010, the Veteran underwent a right bunionectomy.  

At the October 2013 video conference hearing, the Veteran testified that his boots were too tight in basic service, that his feet hurt during active service, and that he continued to have foot pain after service.  

As noted above, the Veteran's service treatment records, including his service separation examination report, do not show complaints or treatment pertaining to foot disability.  Furthermore, there is no evidence of arthritis of a foot was manifested in the first postservice year.  Conceding for the limited purpose of this appeal that the Veteran's boots did cause some bilateral foot discomfort during active service, a bilateral foot disability did not manifest during service, did not manifest to a compensable degree within the first post-service year, and is not shown to be causally or etiologically related to service.  

Post-service, the only evidence relating the Veteran's bilateral foot disability to his 3 months of service, 30 years prior to his claim, are his lay statements.  The Board finds that he Veteran's more recently-reported history of continued bilateral foot symptoms since active service is inconsistent with the other medical evidence of record.  Indeed, while he now asserts that his bilateral foot disability began in service, in the more contemporaneous medical examination at separation, the Veteran's feet were found to be normal on clinical evaluation.  Moreover, his feet were again found to be normal on clinical evaluation for the next twelve years, including on November 1990 Report of Medical History wherein the Veteran denied foot trouble.  Inconsistencies in the record weigh against the Veteran's credibility as to the assertion of recurrence of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Veteran has not presented any evidence (nor identified any evidence for VA to secure) relating his bilateral foot disability to a disease, injury, or event in service.  While he asserts that there is a nexus between his bilateral foot disability and his service, he provides no citation to supporting clinical data or supporting medical texts or treatises.  His unsupported allegations have no probative value in this matter.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Accordingly, the benefit of the doubt doctrine does not apply; the claim is denied.  

Major Depressive Disorder

The Veteran contends that his major depressive disorder is etiologically related and due to his service-connected hernia.  

The Veteran's service treatment records are silent for complaints, findings, treatment, or diagnosis pertaining to a psychiatric disorder.  On April 1978 Report of Medical Examination, the Veteran's psychiatric condition was normal on clinical evaluation.  

Post-service evidence includes September 1981, May 1986 and October 1990 Reports of Medical Examination that found the Veteran's psychiatric condition was normal on clinical evaluation.  On November 1990 Report of Medical History, the Veteran denied depression or excessive worry, or nervous trouble of any sort.  

VA treatment records include a May 2010 report wherein the Veteran was diagnosed with major depressive disorder, single episode.  In November 2010, it was noted that the Veteran's depression was in remission, and that he was depressed over his financial situation.  VA treatment records include other complaints of depression.  

At the October 2013 video conference hearing, the Veteran testified that his depression was due to his service-connected hernia.  

As reflected above, there is no evidence that a psychiatric disorder, to include major depressive disorder, was manifested in service or in the initial year following the Veteran's discharge from active duty.  Indeed, the Veteran does not report that his major depressive disorder was manifested in service or in the initial year following his discharge from active duty.  Post-service evidence shows that a psychiatric disorder, and specifically major depressive disorder, was first diagnosed in May 2010.  As such, service connection for this disability on the basis that it became manifest in service and persisted is not warranted.  

What remains for consideration is whether in the absence of manifestation in service and/or post-service recurrence of symptoms, the Veteran's major depressive disorder may nonetheless somehow otherwise be related to his service.  The Veteran has submitted no medical evidence, including texts or treatise evidence, that supports his claim for service connection for major depressive disorder.  The only evidence relating the Veteran's major depressive disorder to service and/or his service-connected hernia, are his lay statements.  While he asserts that there is a nexus between his major depressive disorder and his service and/or his service-connected hernia, he provides no citation to supporting clinical data or supporting medical texts or treatises.  While the Veteran is competent to report that he suffers from depression-like symptoms, he is not competent to diagnose major depressive disorder as related to his service-connected hernia.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Similarly, the Veteran is not competent to provide either a diagnosis or the medical nexus, and there is no medical evidence to relate the Veteran's major depressive disorder to his active service, or to his service-connected hernia.  Thus, the Veteran's lay assertions are not competent or sufficient in this case.  See Jandreau, 492 F.3d at 1377.  

The weight of the competent medical evidence demonstrates that the Veteran's major depressive disorder began many years after his active service, was not caused by any incident of service, and is not proximately due to or the result of his service-connected hernia.  The Board therefore concludes that the preponderance of the evidence is against service connection, that is, neither direct nor secondary service connection for major depressive disorder, is warranted.  

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Right Inguinal Hernia Repair

Inguinal hernia is rated under Code 7338, which provides for a 0 percent rating when small, reducible, or without true hernia protrusion, or not operated but remediable.  A 10 percent rating is warranted if the hernia is postoperative, recurrent, readily reducible, and well supported by a truss or a belt.  A 30 percent rating is warranted where the hernia is small, postoperative, recurrent, or unoperated irremediable, not well supported by a truss, or not readily reducible.  A 60 percent rating requires a large postoperateive recurrent hernia with additional symptoms, when considered inoperable.  38 C.F.R. § 4.114.  

A Note following Code 7338 provides for a 10 percent rating to be added to the rating for bilateral involvement, provided the hernia of lesser severity is also compensable in degree.  

Historically, in March 2006, the Veteran was diagnosed with suspected recurrent right inguinal hernia.  Subsequent March 2006 VA treatment records show that he was status post repair of recurrent right inguinal hernia.  An August 2009 rating decision granted service connection for right inguinal hernia report, rated noncompensable, effective January 5, 2009.  The instant claim for increase was received in August 2010.  

A May 2010 VA treatment record noted the Veteran's complaint of groin pain with onset several weeks earlier.  On physical examination, the hernia repair was found to be intact with no tenderness.  The physician opined that the groin pain was likely muscular, related to his change in activity level after podiatric surgery (i.e., March 2010 right bunionectomy).  

On October 2010 VA examination, the Veteran complained of worsening pain in the area of surgery with lifting light objects, straining to defecate, and that intercourse was not possible due to the pain.  He described the pain as a pushing/pulling knot-like sensation.  It was noted the Veteran was employed as a stock person at a grocery store.  On physical examination, no hernia was present.  The functional impairment was found to be problems with lifting and carrying.  

Treatment records during the appeal period further include findings that the Veteran's abdomen was soft, nontender, without distension, rebound, mass or guarding.  See, e.g., September 2012 VA treatment record; see also January 2013 Memorial Healthcare System record.

At the October 2013 video conference hearing, the Veteran testified he has inguinal pain if he picks up anything heavy or stands for too long.  He indicated he has the hernia pain once per week, and that using the bathroom causes pain.  He denied recurrence of the hernia.  

After a review of the evidence of record, the Board finds that the right inguinal hernia repair has been non-recurrent throughout the appeal period.  In addition, his right inguinal hernia has not demonstrated symptoms productive of being readily reducible and well-supported by truss or belt.  Consequently, the criteria for a 10 percent rating under Code 7338 are not satisfied.  

The Board has also considered rating the disability alternatively under the criteria in 38 C.F.R. § 4.124a, Code 8530 (for paralysis of the ilio-inguinal nerve).  Notably, a (maximum) 10 percent rating is warranted where there is severe to complete paralysis of the nerve.  A noncompensable (0 percent) rating is warranted where there is mild or moderate paralysis of the nerve.  The symptoms in this case, pain, approximate at worst, moderate paralysis of the ilio-inguinal nerve, consistent with a noncompensable rating.  Hence, rating the Veteran's right inguinal hernia repair under Code 8530 would be of no benefit to the Veteran.  

Scar Right Inguinal Hernia Repair

Service connection is also in effect for residual scar from the right inguinal hernia repair, rated 10 percent under Diagnostic Code 7804, effective January 5, 2009.  

Under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118.  

Note (1) following Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Note (2) following Code 7804 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

VA treatment records show that the Veteran has a scar in the groin region from the right inguinal hernia repair, and that such is intact without tenderness.  See May 2010 record.   

Given the evidence of record, the Board finds that no higher rating is warranted for the Veteran's residual scar of the right inguinal hernia repair.  The Board has considered the Veteran's statements and testimony of pain.  However, there is no evidence of three or more scars, so as to warrant an increased 20 percent rating under Diagnostic Code 7804.  Hence, a rating in excess of 10 percent is not warranted for any period during the appeal period.  



Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  His right inguinal hernia repair and residual scar are characterized by symptoms that are set forth in the rating criteria.  Because these manifestations are contemplated in the applicable rating criteria, the Board has carefully compared the level of severity and symptomatology of the Veteran's right inguinal hernia repair and residual scar with the criteria found in the rating schedule.  In sum, the Board finds that he has not described functional effects that are exceptional or not otherwise contemplated by the assigned evaluations.  Rather, his descriptions of his right inguinal hernia repair and residual scar are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's right inguinal hernia repair and residual scar and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that his hernia disability renders him unemployable and the evidence does not suggest otherwise.  The Board notes that the evidence shows the Veteran has been employed throughout the appeal period.  The Board thus finds that a claim for TDIU has neither been raised by the Veteran nor by the record.


ORDER

Service connection for a bilateral foot disability is denied.  

Service connection for major depressive disorder is denied.  

A compensable rating for right inguinal hernia repair is denied.  

A rating in excess of 10 percent for residual scar of right inguinal hernia repair is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


